231 F.3d 1298 (11th Cir. 2000)
AUTO OWNERS INSURANCE CO., Plaintiff-Appellee,v.CITY OF TAMPA HOUSING AUTHORITY, a municipal agency, Defendant-Appellant.
No. 00-10283.
United States Court of Appeals, Eleventh Circuit.
November 1, 2000.November 13, 2000

Appeal from the United States District Court for the Middle District of  Florida. (No. 98-00565-CIV-Y-26E), Richard A. Lazzara, Judge.
Before BLACK, BARKETT and FAY, Circuit Judges.
BARKETT, Circuit Judge:


1
The Housing Authority of the City of Tampa (the "Housing Authority") appeals  from summary judgment awarded to Auto-Owners Insurance Company (the "Insurance  Company") on the Insurance Company's suit for declaratory judgment. The summary  judgment declares that because of a pollution exclusion clause in the policy  covering the Housing Authority, the Insurance Company is liable for neither  indemnification nor the costs of defense incurred by the Housing Authority when  it was sued (the "Underlying Suit") for negligence. The Underlying Suit was  brought against the Housing Authority by Sheletha Filmore, as mother and next  friend of Darron Campbell, a child residing in a housing complex operated by the  Housing Authority, alleging that Campbell had suffered injury by "ingesting and  inhaling" lead from paint on the walls of the housing complex.


2
The district court held that because the injury alleged in the Underlying Suit  arose out of the "discharge, dispersal, seepage, migration, release or escape of  pollutants" it was specifically excluded from coverage under the policy. The  Housing Authority argues two issues on appeal: first, that lead is not a  pollutant as defined in the pollution exclusion clause; and second, that the  lead in question did not move in the manner described in the pollution exclusion  clause, to wit, through discharge, dispersal, seepage, migration, release or  escape.

FACTS

3
The Insurance Company provided the Housing Authority with general commercial  liability insurance from October, 1992 to October, 1995. Plaintiffs in the  Underlying Suit alleged that, during the coverage period, Campbell was injured  as a result of ingesting and inhaling lead from the old and crumbling paint on  the walls of a Housing Authority dwelling. The Insurance Company agreed to  defend the Housing Authority in the Underlying Suit under a reservation of  rights. In this suit, the Insurance Company seeks a determination that it is not  liable to the Housing Authority for the costs of defense or indemnification  because the policy taken out by the Housing Authority contains a pollution  exclusion clause which, the Insurance Company claims, covers liability arising  from exposure to lead. The pollution exclusion "movement clause" states that it  covers:


4
"Bodily injury" or "property damage" arising out of the actual, alleged or  threatened discharge, dispersal, seepage, migration, release or escape of  pollutants.


5
"Pollutants" are defined to include:


6
any solid, liquid, gaseous or thermal irritant or contaminant, including  smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste includes  materials to be recycled, reconditioned or reclaimed.


7
We review de novo a district court's grant of summary judgment, applying the  same legal standards as the district court. See Whatley v. CNA Ins. Cos., 189  F.3d 1310, 1313 (11th Cir.1999). Summary judgment is appropriate if the evidence  before the court shows that "there is no genuine issue as to any material fact  and that the moving party is entitled to a judgment as a matter of law."  Fed.R.Civ.P. 56(c).

DISCUSSION

8
In Deni Assoc. of Florida, Inc. v. State Farm & Cas. Ins. Co., 711 So.2d 1135  (Fla.1998), the Florida Supreme Court, in enforcing pollution exclusions almost  identical to the one in this case, reiterated the principle that if the policy  language is clear and unambiguous, it must be enforced. Deni cautioned that a  court should not "place limitations upon the plain language of a policy  exclusion simply because we may think that it should have been written that  way." Id. at 1139. In this case, both parties agree that the policy's pollution  exclusion clause is unambiguous and that this case is governed by Florida law.


9
As to the first issue, under Florida law, the district court correctly found  that lead is a "pollutant" under the terms of the policy. The district court  found that lead is a "pollutant" under the policy because it is a chemical, and  the pollution exclusion clause specifically lists "chemicals" in its definition  of "pollutants." Moreover, lead is specifically recognized as a pollutant under  Florida laws governing pollutant discharge prevention and removal. Fla. Stat.  Ch. 376.301(32) (2000).1 Consequently, we are satisfied that the district court  is correct in finding under Florida law that lead is a pollutant according to  the plain meaning of the pollution exclusion clause. See Deni, 711 So.2d at 1141  (finding that the pollution exclusion clause clearly covers ammonia, after  referring to a dictionary definition of the substance and to the Federal Clean  Air Act).


10
This Court addressed the identical pollution exclusion clause in West American  Ins. Co. v. Band & Desenberg, 138 F.3d 1428 (11th Cir.1998). The district court  had decided West American before the Florida Supreme Court decided Deni. It  found that the unambiguous pollution exclusion clause barred coverage for  injuries caused by contaminants in the air in a building covered by the policy.  West American Ins. Co. v. Band & Desenberg, 925 F.Supp. 758, 761 (M.D.Fla.1996).  After the Florida Supreme Court decided Deni, a panel of this Court affirmed the  district court's decision in West American. 138 F.3d at 1428. We conclude that  the injury alleged in this case-resulting from the ingesting and inhaling of  lead from the old and crumbling paint in a Housing Authority dwelling-clearly  arises from the "discharge, dispersal, release, escape, seepage or migration" of  a pollutant, and we therefore agree with the district court that the exclusion  clause bars coverage under the policy.

CONCLUSION

11
For the foregoing reasons, we AFFIRM the decision of the district court,  granting summary judgment to the Insurance Company and declaring that it is  liable for neither indemnification nor the costs of defense incurred by the  Housing Authority in the Underlying Suit.


12
AFFIRMED.



NOTES:


1
 See also, the Federal Lead-Based Paint Poisoning Prevention Act, 42 U.S.C.   4822(a)(1) & (c) (1995) (addressing the "hazards of lead based paint poisoning"  in existing housing and requiring inspection and disclosure of any lead found in  such housing); the Federal Residential Lead-Based Hazard Reduction Act of 1992,  42 U.S.C.  4851(b)(15) (1995) (defining "lead based paint hazard" as "any  condition that causes exposure to lead from lead-contaminated dust,  lead-contaminated soil, lead-contaminated paint that is deteriorated or present  in accessible surfaces, friction surfaces, or impact surfaces that would result  in adverse human health effects...."), 42 U.S.C.  4851(4) (noting that Congress  found that "the ingestion of household dust containing lead released by lead  paint is the most common cause of lead poisoning in children"), and 42 U.S.C.   4852(a) (authorizing federal grants to reduce lead based paint hazards).